Citation Nr: 0612231	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-30 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected granuloma, right lung.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for traumatic loss of 
fingernails, right hand.  

6.  Entitlement to service connection for degenerative 
arthritis and disc disease with ruptured disc.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to October 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
(thereafter the Waco, Texas, RO retained jurisdiction), which 
denied claims of service connection for right and left knee 
traumatic arthritis; hypertension; degenerative disc disease 
with ruptured lumbar disc; traumatic loss of nails of 2nd, 
3rd, and 4th right fingers; traumatic loss of toenails of the 
right and left feet; residuals of a left foot injury; a right 
foot injury; chest/lung condition; heart condition to include 
murmur; and melanoma of the right arm.  The veteran's 
November 2002 notice of disagreement addressed all of the 
denied claims.  

A July 2003 rating decision granted service connection for 
granuloma, right lung, and assigned a 0 percent disability 
evaluation.  Thereafter, the RO issued a September 2003 
statement of the case that addressed all of the initially 
appealed issues, and the veteran filed a September 2003 VA 
Form 9.  The latter document disagreed with the 0 percent 
initial rating for right lung granuloma, which the RO 
accepted as a notice of disagreement concerning that matter.

After the RO issued a January 2004 statement of the case 
concerning an initial rating for granuloma, right lung, the 
veteran filed a February 2004 VA Form 9.  He also related 
that the only other issues he wanted to appeal to the Board 
concerned his right and left knees, right hand, and lumbar 
spine, which is reflected on the cover page of this decision.    

It is noted that the veteran testified at a July 2003 RO 
hearing.  In November 2005 the RO received a letter from the 
veteran that he would be unable to attend a scheduled Board 
hearing, and that he would like his case reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act, additional 
evidentiary development is necessary.  

It appears that the veteran may have received treatment at a 
VA facility (as mentioned at a July 2003 RO hearing and on 
the veteran's application for compensation), and the RO 
should obtain these records.

The veteran's service medical records contain a November 1960 
clinical record that the veteran sustained an injury to the 
left leg when he was knocked down during rough weather at 
sea; the veteran had a tender area, and the impression was 
hematoma.  In July 1964, an injury report noted that the 
veteran had contusion and abrasion left 1st and 2nd finger, 
and wounds were cleaned.  In October 1966, the veteran 
complained of pain in the right knee.  The treatment note 
related that the veteran had first sustained trauma in about 
1957 when he had slipped on an oily deck during refueling.  
The assessor found minimal swelling on medial aspect of the 
right patella, with a sensation of "grating" and tightening 
when the right knee was flexed.  

Post-service, a May 2002 VA examiner diagnosed the veteran as 
having traumatic arthritis of both knees, status post 
arthroscopic surgery.  

As such, the veteran should undergo VA examination of at 
least the right knee for the purpose of a nexus opinion.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); 38 C.F.R. 
§ 3.159(c)(4).  Additionally, the extent of disability 
associated with the veteran's service-connected granuloma, 
right lung, has not been assessed (which is necessary to 
facilitate appellate review of a claim for an increased 
initial rating).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), 
such that the letter includes information 
concerning disability ratings and 
effective dates for the award of benefits.

The letter should tell the veteran to 
provide any evidence in his possession 
that pertains to the claim.  

Also, the RO should inform the veteran 
that he may submit evidence in the form of 
lay statements, and/or "buddy" 
statements regarding in-service incurrence 
of a current disability (i.e., bilateral 
knee, back, and right hand injuries) 
and/or observed symptomatology associated 
with such disabilities.   

2.  The RO should obtain any VA treatment 
records concerning the claimed 
disabilities.  

3.  The RO should provide a VA examination 
to clarify the nature of any residuals 
associated with service-connected 
granuloma, right lung.  To that end, a 
pulmonary function test should be provided 
(along with any `other appropriate 
diagnostic tests), and the examiner should 
list any symptomatology of the service-
connected disability.  

4.  The RO should provide a VA orthopedic 
examination, with claims file review, to 
determine whether it is at least as likely 
as not that a current right knee 
disability is etiologically related to 
service.  

If warranted after reviewing any 
additional evidence from the veteran and 
VA treatment records, the veteran should 
undergo further orthopedic assessment.  An 
examiner should review the veteran's 
entire claims file and determine whether 
it is at least as likely as not that a 
current left knee, traumatic loss of 
fingernails right hand, and low back 
disabilities are etiologically related to 
service.  

5.  Then, the RO should readjudicate the 
claim for an increased initial rating for 
service-connected granuloma, right lung, 
and claims of service connection for right 
and left knee traumatic arthritis, 
traumatic loss of fingernails right hand, 
and degenerative arthritis and disc disease 
with ruptured disc.  If the determination 
remains unfavorable to the veteran, the RO 
must issue a Supplemental Statement of the 
Case and provide him a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






